Case 2:20-cv-03843-BMC Document 37-18 Filed 08/04/21 Page 1 of 5 PageID #: 1423




EXHIBIT 18
  Case 2:20-cv-03843-BMC Document 37-18 Filed 08/04/21 Page 2 of 5 PageID #: 1424
Montesano v. Catholic University of America, --- F.Supp.3d ---- (2021)


                                                                campus buildings, and ordered students to leave campus
                                                                without providing reimbursement for in-person tuition and
                 2021 WL 2894720
                                                                campus-related fees. See Catholic Pl.’ First Am. Compl.
   Only the Westlaw citation is currently available.
                                                                ¶¶ 1–3, Dkt. 17 (No. 20-cv-1496) (hereinafter “Catholic
  United States District Court, District of Columbia.
                                                                FAC”); Howard Pl.’ First Am. Compl. ¶ 1, Dkt. 19 (No. 20-
     Daniella MONTESANO, individually and on                    cv-3792) (hereinafter “Howard FAC”). The plaintiffs bring
     behalf of others similarly situated, Plaintiffs,           claims for breach of contract, Catholic FAC ¶¶ 63–139, 155–
                            v.                                  70; Howard FAC ¶¶ 59–71, and, in the alternative, unjust
                                                                enrichment, Catholic FAC ¶¶ 140–54, 171–80; Howard
           The CATHOLIC UNIVERSITY
                                                                FAC ¶¶ 72–77. The Howard University plaintiffs bring one
               OF AMERICA, Defendant.
                                                                additional claim of conversion. Howard FAC ¶¶ 78–85. The
       Isaiah Payne, individually and on behalf
                                                                defendants now move to dismiss the complaints under Rule
       of all others similarly situated, Plaintiffs,            12(b)(6). See generally Catholic Univ.’s Mem. in Supp. of
                            v.                                  Mot. to Dismiss, Dkt. 20-1 (No. 20-cv-1496) (hereinafter
           Howard University, Defendant.                        “Catholic's MTD”); Howard Univ.’s Mem. in Supp. of
                                                                Mot. to Dismiss, Dkt. 36-1 (No. 20-cv-3792) (hereinafter
      No. 20-cv-1496 (DLF), No. 20-cv-3792 (DLF)                “Howard's MTD”).
                           |
                  Signed 07/09/2021
                                                                II. LEGAL STANDARDS
Attorneys and Law Firms
                                                                    Rule 12(b)(6) of the Federal Rules of Civil Procedure
Eric Poulin, Pro Hac Vice, Roy T. Willey, IV, Pro Hac Vice,     allows a defendant to move to dismiss the complaint for
Anastopoulo Law Firm, LLC, Charleston, SC, Frederick            failure to state a claim upon which relief can be granted.
Arnold Douglas, Tram T. Pham, Curtis Aaron Boykin,
                                                                  Fed. R. Civ. P. 12(b)(6). To survive a      Rule 12(b)(6)
Douglas & Boykin PLLC, Washington, DC, for Plaintiffs.
                                                                motion, a complaint must contain factual matter sufficient to
Bruce M. Berman, Wilmer Cutler Pickering Hale & Dorr            “state a claim to relief that is plausible on its face.” Bell
LLP, Washington, DC, Alan E. Schoenfeld, Wilmer Cutler          Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955,
Pickering Hale & Dorr, LLP, New York, NY, for Defendant.        167 L.Ed.2d 929 (2007). A facially plausible claim is one that
                                                                “allows the court to draw the reasonable inference that the
                                                                defendant is liable for the misconduct alleged.” Ashcroft
      MEMORANDUM OPINION AND ORDER
                                                                v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d
DABNEY L. FRIEDRICH, United States District Judge               868 (2009). This standard does not amount to a specific
                                                                probability requirement, but it does require “more than a
 *1 Before the Court are two motions to dismiss in these        sheer possibility that a defendant has acted unlawfully.”
two related cases: Catholic University's Motion to Dismiss,
                                                                   Id.; see also      Twombly, 550 U.S. at 555, 127 S.Ct.
Dkt. 20 (No. 20-cv-1496) and Howard University's Motion
                                                                1955 (“Factual allegations must be enough to raise a right
to Dismiss, Dkt. 36 (No. 20-cv-3792). For the reasons that
                                                                to relief above the speculative level.”). A complaint need
follow, the Court will deny Catholic University's motion,
                                                                not contain “detailed factual allegations,” but alleging facts
and deny in part and grant in part Howard University's
                                                                that are “merely consistent with a defendant's liability ...
motion.
                                                                stops short of the line between possibility and plausibility.”
                                                                  Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (internal quotation
I. BACKGROUND                                                   marks omitted). Well-pleaded factual allegations are “entitled
The plaintiffs bring purported class actions against Catholic
                                                                to [an] assumption of truth,” id. at 679, 129 S.Ct. 1937, and
University and Howard University, respectively, following
                                                                the Court construes the complaint “in favor of the plaintiff,
the universities’ cancellation of all in-person education
                                                                who must be granted the benefit of all inferences that can
due to the COVID-19 pandemic. The plaintiffs allege that
                                                                be derived from the facts alleged,” Hettinga v. United States,
the universities moved classes to an online format, closed



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         1
   Case 2:20-cv-03843-BMC Document 37-18 Filed 08/04/21 Page 3 of 5 PageID #: 1425
Montesano v. Catholic University of America, --- F.Supp.3d ---- (2021)


677 F.3d 471, 476 (D.C. Cir. 2012) (internal quotation marks         and online products, and markets them separately throughout
omitted).                                                            its website and other publications and circulars, including its
                                                                     academic catalogs.” Catholic FAC ¶ 21. For example, the
                                                                     university's “Course Catalog shows a separate section for
 *2 When deciding a       Rule 12(b)(6) motion, the Court
                                                                     Online Programs.” Id. ¶ 118. They also describe numerous
may consider only the complaint itself, documents attached
                                                                     communications from the university to its prospective and
to the complaint, documents incorporated by reference in the
                                                                     admitted students regarding the vibrant campus life and
complaint, and judicially noticeable materials. EEOC v. St.          opportunities in Washington, D.C. Id. ¶¶ 71–108. The
Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir.          plaintiffs have thus plausibly alleged that the universities
1997).                                                               contracted, through their communications to prospective
                                                                     students, to provide access to campus and in-person education
                                                                     in exchange for in-person tuition and fees.
III. ANALYSIS

  A. Breach of Contract                                              The defendants are correct that D.C. law counsels against
“To prevail on a claim of breach of contract [in the District        courts second-guessing academic judgments made by
of Columbia], a party must establish (1) a valid contract            universities. See Allworth v. Howard Univ., 890 A.2d 194,
between the parties; (2) an obligation or duty arising out           202 (D.C. 2006) (“[A] court must be careful not to substitute
of the contract; (3) a breach of that duty; and (4) damages          its judgment improperly for the academic judgment of the
                                                                     school.”) (internal quotation marks omitted). But here, the
caused by breach.”      Tsintolas Realty Co. v. Mendez, 984          plaintiffs’ claims are based on the nature of the actual services
A.2d 181, 187 (D.C. 2009). “[T]he relationship between a             provided, rather than the universities’ academic judgments.
university and its students is contractual in nature ... and the     The Catholic plaintiffs allege that the university's decision
terms set down in a university's bulletin become a part of that      “closing most campus buildings, and requiring all students
contract.”   Basch v. George Washington Univ., 370 A.2d              who could leave campus to do so,” Catholic FAC ¶
1364, 1366 (D.C. 1977). And “[u]nder D.C. law, the contract          1, prohibited students “from recognizing the benefits of
between a university and its students can include disciplinary       on-campus enrollment, meals, access to campus facilities,
codes and other communications from a university to its              student activities, and other benefits and services in exchange
                                                                     for which they had already paid fees and tuition.” Id. ¶ 2.
students.”   Doe v. George Washington Univ., 321 F. Supp.
                                                                     Similarly, the Howard plaintiffs allege that Howard's shift
3d 118, 123 (D.D.C. 2018).
                                                                     to online instruction deprived the students of “in-person
                                                                     educational services facilities, access, and/or opportunities.”
At this early stage of the proceedings, the plaintiffs have
                                                                     Howard FAC ¶ 11.
alleged sufficient communications between the universities
and prospective students to establish an enforceable contract,
                                                                      *3 “Numerous courts” across the country have reached the
or at the very least an implied contract, that includes access to
                                                                     same conclusions in similar tuition-refund cases related to the
the campuses and in-person education. The Howard plaintiffs
allege that, “Plaintiff and Defendant entered into a contractual     COVID-19 pandemic. Crawford v. Presidents & Directors
agreement where Plaintiff would provide payment in the form          of Georgetown Coll., No. 20-cv-1141, 2021 WL 1840410, at
of tuition and fees and Defendant, in exchange, would provide        *8 (D.D.C. May 7, 2021) (collecting cases), appeal filed No.
in-person educational services, experiences, opportunities,          21-7063 (D.C. Cir. June 7, 2021). But other courts, including
and other related services.” Howard FAC ¶ 3. “The Course             two courts in this district, have granted motions to dismiss on
Catalog for the Spring 2020 Semester at Howard University            similar claims. See   id.;   Shaffer v. George Washington
contains numerous promises and representations relating to           Univ., No. 20-cv-1145, 2021 WL 1124607 (D.D.C. Mar. 24,
in-person instruction and activities.” Id. ¶ 25. For example,        2021), appeal filed No. 21-7040 (D.C. Cir. Apr. 23, 2021).
the plaintiffs point to sixteen different course listings in which
the university described in-person experiences, including            In    Shaffer, the Court reasoned that “no plausible reading
internships, field work, laboratory study, studio instruction,       of the university materials gives rise to an enforceable
and hands-on experiences. Id. ¶¶ 26–41. Likewise, the                contractual promise for in-person instruction,” id. at *2,
Catholic plaintiffs allege that the university, “has recognized      given that “general descriptions and distinctions do not
and admitted the inherent difference between its in-person


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
  Case 2:20-cv-03843-BMC Document 37-18 Filed 08/04/21 Page 4 of 5 PageID #: 1426
Montesano v. Catholic University of America, --- F.Supp.3d ---- (2021)



create enforceable obligations,”   id. In   Crawford, the            Davis v. Joseph J. Magnolia, Inc., 640 F. Supp. 2d 38,
Court found that “[i]t is plausible that both universities        45 (D.D.C. 2009) (“A contract lacks consideration when one
impliedly promised, at most, to make a good-faith effort          party's promise is illusory, and a promise is illusory when
to provide on-campus education, while retaining the right
                                                                  performance of that promise is optional.”). The      Crawford
to deviate from the traditional model if they reasonably
                                                                  Court recognized this tension and explained that “an implied
deemed it necessary to do so.”      2021 WL 1840410, at *7.       duty of good faith and fair dealing,” which inheres in all
                                                                  contracts, “means that neither party shall do anything which
The      Crawford Court relied heavily on the universities’
                                                                  will have the effect of destroying or injuring the right of the
reservation of rights to make changes to the contract, holding
that although the “provisions fall somewhat short of expressly    other party to receive the fruits of the contract.”  2021 WL
granting the universities an unambiguous, absolute right to       1840410, at *8 (quoting Paul v. Howard Univ., 754 A.2d 297,
cancel in-person instruction ... they put students on notice      310 (D.C. 2000)) (“If the universities had cancelled all in-
that their expectations regarding the format of instruction—      person instruction simply to save money and effort, that might
                                                                  be precisely the type of unreasonable, bad-faith action that
even reasonable expectations—might go unfulfilled.”         Id.
                                                                  D.C. contract law prohibits.”).
(emphasis in original).

                                                                  District of Columbia courts have found an implied duty
The universities in this case argue that they too either
                                                                  of good faith and fair dealing in contracts, and parties
reserved their rights to make changes as need or disclaimed
                                                                  can be liable for breaching that duty. See, e.g., Paul, 754
reliance on any alleged promises in the course catalogs. See
                                                                  A.2d at 310 (“If a party to the contract evades the spirit
Catholic Def.’s Ex. A at 3, Dkt. 20-2 (“The university
                                                                  of the contract, willfully renders imperfect performance,
reserves the right to establish and revise requirements for
                                                                  or interferes with performance by the other party, he or
graduation and degrees, curricula, schedules, charges for
                                                                  she may be liable for breach of the implied covenant of
tuition and other fees, and all regulations affecting students,
                                                                  good faith and fair dealing.”); see also Hais v. Smith, 547
whether incoming or previously enrolled.”); Howard's MTD
                                                                  A.2d 986, 987–88 (D.C. 1988) (“This duty prevents a party
at 12 (quoting the Course Catalog to say: “Curriculum guides
                                                                  from evading the spirit of the contract, willfully rendering
published in this bulletin are for information only.”).
                                                                  imperfect performance or interfering with the other party's
                                                                  performance.”). This implied duty of good faith and fair
But, like the      Crawford court, this Court questions           dealing appears to be an independent duty, not a lens
whether the universities’ reservation of rights enumerating       through which other contractual provisions are interpreted.
certain categories of potential changes, plus a catch-all         See Allworth, 890 A.2d at 201–03 (discussing “bad faith or
category, permits the universities to make any and all            unfair dealing” as an independent claim, id. at 202).
changes imaginable to course programming and educational
services.    2021 WL 1840410, at *7–8. It likely would             *4 However, in Eisenberg v. Eisenberg, 357 A.2d 396 (D.C.
be unreasonable, for example, to interpret the reservation        1976), the D.C. Court of Appeals suggested that this implied
clauses so broadly as to permit the universities to decide        duty might instead limit the scope of a promise, stating that “in
in the middle of a semester to remove all professors and          construing a[ ] provision ..., a court will impose on the person
impose a model of self-directed learning. The reservations        whose approval is necessary a duty to act reasonably and
of rights clearly permit the universities to make some            in good faith,” as “[w]ithout such an obligation the contract
changes to course programming and educational services. Yet       would be illusory, since the approving party could unilaterally
certain assumptions of the broader implied contract between       determine the extent of his duties and liability under the
the universities and their students are so fundamental that       agreement by arbitrarily refusing to give his approval.” Id. at
the reservations of rights cannot reasonably be interpreted       400. But this stray remark does not appear to be essential to
                                                                  the Eisenberg holding, and to the Court's knowledge, it has not
to waive them. See       M & G Polymers USA, LLC v.               formed the basis of another ruling by the Court of Appeals.
Tackett, 574 U.S. 427, 440, 135 S.Ct. 926, 190 L.Ed.2d 809        Because the parties have not cited, and the Court is not aware
(2015) (“[D]octrine instructs courts to avoid constructions       of, a D.C. case in which an implied covenant of good faith
of contracts that would render promises illusory because          and fair dealing has limited the scope of a contractual promise
such promises cannot serve as consideration for a contract.”);



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
    Case 2:20-cv-03843-BMC Document 37-18 Filed 08/04/21 Page 5 of 5 PageID #: 1427
Montesano v. Catholic University of America, --- F.Supp.3d ---- (2021)


                                                                       state as many separate claims or defenses as it has regardless
—rather than simply created liability for breach—the Court
                                                                       of consistency.” Fed. R. Civ. P. 8(d)(3).
declines to adopt that approach here.

                                                                       At this early stage, it is not yet clear whether the plaintiffs
Further factual development of the record is likely to shed
                                                                       will ultimately prevail on a breach of contract theory. Indeed,
light on the nature and scope of the implied contracts,
                                                                       it is yet undetermined whether a valid contract will even
including the scope of the universities’ reservations of rights.
                                                                       govern the precise issue of in-person versus remote education.
At least as alleged in the complaints, however, the plaintiffs
                                                                       And even if a valid contract does govern, it is premature to
have plausibly stated a claim for breach of an implied
                                                                       determine whether it is enforceable. Whether it was unjust
contract.
                                                                       for the universities to retain the plaintiffs’ tuition and fees
                                                                       payments goes to the underlying merits of the case to be
  B. Unjust Enrichment                                                 developed in further proceedings.
“Unjust enrichment occurs when: (1) the plaintiff conferred a
benefit on the defendant; (2) the defendant retains the benefit;
and (3) under the circumstances, the defendant's retention               C. Conversion
                                                                       Finally, as the Howard plaintiffs conceded during a hearing
of the benefit is unjust.”     News World Commc'ns, Inc. v.
                                                                       on the motions, see Hrg. Tr. at _____ 1 , their conversion
Thompsen, 878 A.2d 1218, 1222 (D.C. 2005); see also ABA,
                                                                       claim must be dismissed because they fail to allege that
Inc. v. District of Columbia, 40 F. Supp. 3d 153, 172 (D.D.C.
                                                                       they were entitled to “a specific identifiable fund of money,”
2014). Here, the plaintiffs have plausibly alleged each of the
elements of unjust enrichment: (1) the plaintiffs conferred a             Edwards v. Ocwen Loan Servicing, LLC, 24 F. Supp. 3d
benefit on the universities when they paid tuition and fees for        21, 30 (D.D.C. 2014).
the Spring 2020 Semester, see Howard FAC ¶ 74; Catholic
FAC ¶¶ 143–44; (2) the universities retained the benefit, see          For the reasons stated,
Howard FAC ¶ 75; Catholic FAC ¶ 145; and (3) for a variety
of reasons, this retention was unjust. See Howard FAC ¶¶ 76–           It is ORDERED that Catholic University's motion to
77; Catholic FAC ¶¶ 147–54.                                            dismiss, Dkt. 20 (No. 20-cv-1496), is DENIED. It is further

Unjust enrichment claims can arise either where there is no            ORDERED that Howard University's motion to dismiss,
alleged contract or where there is a contract that is ultimately       Dkt. 36 (No. 20-cv-3792), is DENIED IN PART as to counts
                                                                       I and II of the complaint and GRANTED IN PART as to
unenforceable. See         Vila v. Inter-Am. Inv., Corp., 570
                                                                       count III of the complaint.
F.3d 274, 279–80 (D.C. Cir. 2009); see also Falconi-Sachs
v. LPF Senate Square, LLC, 142 A.3d 550, 556 (D.C. 2016)
(“[T]he statement that there can be no unjust enrichment in            All Citations
contract cases is plainly erroneous.”). Further, “[a] party may
                                                                       --- F.Supp.3d ----, 2021 WL 2894720




                                                           Footnotes


1      The Court will publish an updated opinion with the final hearing transcript citation once the official transcript
       has been produced.


End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
